                          LEVIN-EPSTEIN & ASSOCIATES, P.C.
____________________________________________________________________________________________
                        420 Lexington Avenue • Suite 2525 • New York, New York 10170

                                 T: 212.792-0048 • E: Jason@levinepstein.com


                                                                                       December 10, 2020
Via Electronic Filing
The Honorable Chief Magistrate Judge Cheryl L. Pollak
U.S. District Court Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:     Stein v. Greenfeld et al
                       Case No.: 1:20-cv-01929-ARR-CLP

Dear Honorable Magistrate Judge Pollak:

       This law firm represents Plaintiff Naftali Stein (the “Plaintiff”, or “Stein”) in the above-
captioned matter.

        This letter is submitted pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199
(2d Cir. 2015) (“Cheeks”), seeking approval of the enclosed Settlement Agreement, which
provides for a total settlement amount of $75,000.00 (the “Settlement Amount”). By Minute Entry
filed on November 13, 2020, the Court noted that the case settled during a settlement conference
before Chief Magistrate Judge Cheryl L. Pollak on November 12, 2020 (the “Settlement
Conference”).

       A copy of the executed Settlement Agreement, is attached hereto as “Exhibit A.”

       A copy of the undersigned’s law firm’s contemporaneous billing record is attached hereto
as “Exhibit B.”

       A copy of the law firm’s engagement agreement is attached here to as “Exhibit C.”

        A Stipulation of Dismissal is being filed simultaneously with this letter motion, and the
parties respectfully request that the court So-Order the Stipulation.

       As a preliminary matter, the release contained is the Settlement Agreement contains a
general mutual release that is generally broader than the typical limited release in settlement
agreements that resolve FLSA and NYLL wage-and-hour claims. But this is not a typical FLSA
and NYLL wage-and-hour case, as set forth more fully below.

         In the instant case, the Plaintiff is an educated, successful businessperson, that desires the
obtainment of the mutual general release to fully resolve all the claims between the parties and
accomplish a walk-away, once and for all. As set forth more fully below, the factual predicate of
the instant case is atypical for an FLSA and NYLL wage-and-hour case because Plaintiff’s
performance of work for Defendants directly, and indirectly through his company, Focusing
International Corp. (“Focusinc”, or “FGC+”), gave rise to certain claims that sound in breach of
contract and other claims under the FLSA and NYLL. Plaintiff’s claims in the instant action may
be characterized as a blend of claims for work that Plaintiff performed as an employee of
Defendants’ company, Focusinc, and claims for work that Plaintiff performed, under the terms of
that certain written agreement between the parties, executed on January 6, 2015. [See Dckt. No.
16 at ¶ 33]. In their pre-motion conference letter for the anticipated Motion to Dismiss [Dckt. No.
17], Defendants have intimidated the assertion of counterclaims against Plaintiff arising out of the
parties’ business relationship. As such, the general release is an important part of the consideration
that Plaintiff is obtaining in the Settlement Agreement.

        None of the public policy considerations that generally support the rejection of broad
general releases in settlements agreements that resolve FLSA and NYLL wage-and-hour claims
are present here. Here, the parties have equal bargaining power, the general release is mutual, and
the general release is an important part of the consideration that the Plaintiff is obtaining.

       Courts in this District have approved a general release when (1) it is mutual; and (2) the
employer and employee have ceased their employment relationship. Solomon v. Szymanski et al,
20-cv-05449-VEC (S.D.N.Y. 2020) at Dckt. No. 27; Strauss v. Little Fish Corp., 2020 WL
4041511, at *5 (S.D.N.Y. 2020); Souza v. 65 St. Marks Bistro, 2015 WL 7271747, at *5 (S.D.N.Y.
2015); see also § II, infra. This is the case here.

       I.       Procedural History

       On April 27, 2020, Plaintiff filed a complaint against Defendants Focusinc and Moshe
Greenfeld (“Greenfeld”, and together with Focusinc, the “Defendants”), asserting claims of
minimum wage and overtime wage violations, pursuant to the Fair Labor Standards Act, 29 U.S.C.
§ 201, et seq. (“FLSA”) and the New York Labor Law, N.Y. Lab. Law § 650 et seq. (“NYLL”),
the Wage Theft Prevention Act (“WTPA”), the New York City Administrative Code (“NYC
Charter”), as well as claims for breach of contract. [See Dckt. No. 1] [Complaint].

       II.      Background of the Parties Relationship and the Instant Dispute

       Defendant Greenfeld owns a full-service, international staffing agency, Focusinc. Founded in
2011, Focusinc has offers recruitment, training, and management support services to small and
medium-sized business across a variety of professional industries.

         According to Focusinc’s website, Focusinc’s “sales partner program” (the “Sales Partner
Program”) is a referral program that offers recruiters commission-based payments in exchange for
soliciting clients.1 Focusinc advertises that under its Sales Partner Program:

              “When they sign on, you earn money and continue to earn as long as they stay on.
             It’s that simple.”

       According to Plaintiff’s Complaint, and Amended Complaint filed on September 10, 2020
(the “Amended Complaint” or “Am. Compl.”), from November 6, 2012, Stein was employed as
a professional recruiter at Focusinc, where he solicited and recruited businesses for Defendants

1
    See https://fgcplus.com/sales-partner-program.
[Dckt. No. 16 at ¶¶ 29, 31-32]. Stein was paid a monthly commission for each successful
recruitment. [Id. at ¶ 64].

        The terms of Stein’s employment were memorialized in a written agreement executed on
January 6, 2015 (the “Employment Agreement”). For seven (7) years, Stein was paid pursuant to
the parties’ arrangement. Although Plaintiff was paid from November 6, 2012 until on or about
May 1, 2019, Defendants unjustifiably failed to pay Plaintiff after May 1, 2019. [Id. at ¶¶ 65]. To
be clear, the Am. Compl. alleges that Defendants failed to pay Plaintiff anything for work
performed after May 1, 2019. [Id.].

       The breakdown on the parties’ relationship is necessary to explain why the Defendants’
stopped paying, The uniqueness of this action turns to the parties’ personal relationship, which
was established within the setting of New York’s Jewish Orthodox community. While this context
has no evidentiary relevance or legal significance, it is crucial to understanding the parties’
personalities, and backgrounds.

       Stein is a well-known, and highly respected Rabbi in New York’s Jewish Orthodox
community. Stein offers members of his community, among other things, marriage counseling
services and life advice. When the parties first met, Greenfeld was questioning whether to
permanently leave the Hasidic community he was born and raised in. Faced with this life-altering
dilemma, Greenfeld sought out Stein for marriage counseling services and life advice.

       Greenfeld eventually left Jewish Orthodox community. Before doing so, however,
Greenfeld decided to leverage Stein’s notoriety and status by entering into a commission-based
employment agreement, for the referral of businesses (i.e. firms) to Focusinc. [Am. Compl. at ¶
31].
       The terms of the Employment Agreement reflect the Sales Partner Program advertised on
Focusinc’s website. Specifically, for each individual person Stein referred to Focusinc, Stein was
promised a commission payment of two percent (2%) of the resulting contract value. For each
corporate business or “firm” Stein referred to Focusinc, Stein was promised a payment of five
percent (5%) of the resulting contract value.

        Greenfeld agreed to pay Stein a commission payment as long as his referrals continued to
stay on Focusinc’s platform. As Focusinc advertises on their Website, “it’s that simple.”

       Beginning in November 6, 2012, Stein successfully recruited dozens and dozens of
individual persons and businesses to Focusinc, resulting in hundreds and thousands of dollars in
revenue for Defendants. Stein recruited many businesses through a third-party, Mr. Chain
Schnitzler, who Defendants’ acknowledge was originated through Stein

        Of critical importance, Defendants do not dispute that Stein performed compensable
referral services for Focusinc, and generated substantial revenue for Defendants. Thus, in the
instant matter, Stein’s performance of work is not in dispute. Nor is the parties’ historical pattern
of practice, i.e., Defendants’ payment to Stein for nearly seven (7) years of substantial amounts of
money on a monthly basis.
       Since Stein had not received any type of payment since May 2019, he filed the instant
lawsuit.2

              A. Defendants’ Motion to Dismiss Intimates Counter Claims Against Stein

        Prior to the Court-ordered Settlement Conference, Defendants filed two pre-motion
conference letters for an anticipated Motion to Dismiss the Amended Complaint on the basis that,
inter alia, Stein was a “independent contractor” for purposes of the FLSA and NYLL according
to the Employment Agreement, and that the Employment Agreement is unenforceable. [See Dckt.
No. 14 at § II(D), Dckt. No. 17 at § II(A)] (the “Pre-Motion Conference Letters”)

       Defendants’ Pre-Motion Conference Letters threatened claims against Plaintiff. [See Dckt.
No. 17 at p. 2, ¶ 2 fn. 4]. The preemptive settlement of such claims has real value and constitutes
consideration for the Plaintiff.

              B. A Settlement Was Reached at the November 12, 2020 Settlement Conference

        On October 13, 2020, the Court scheduled a settlement conference before the Honorable
Chief Magistrate Cheryl L. Pollak. [See October 13, 2020 Electronic Scheduling Order]. The
Settlement Conference session was ultimately held on November 12, 2020. [See November 13,
2020 Minute Entry]. Plaintiff and Defendants participated at the Settlement Conference with their
respective counsel. At the November 12, 2020 Settlement Conference, the parties, after several
hours of negotiation, reached an agreement, the material terms of which were memorialized in an
email sent from Plaintiff’s counsel to the parties on November 12, 2020 at 5:40 p.m., and re-
affirmed in a telephonic conference between parties’ counsel on November 20, 2020. That email
and telephonic conference specifically referenced not only the settlement amount, but another
material consideration for settlement, i.e., the global, mutual release.

       The parties reached a resolution in principal to settle this matter for a total sum of
$75,000.00 to be paid out in twenty-five (25) installments and the parties agreed on mutual
global releases. Each of these components were material terms of the consideration for the
settlement, as acknowledged before the Honorable Chief Magistrate Cheryl L. Pollak during the
Settlement Conference.

       As set forth more fully below, the settlement is fair, reasonable, the product of arm’s length
negotiations between counsel, and made before the Honorable Chief Magistrate Cheryl L. Pollak.
For these reasons and those set forth in further detail below, the Settlement Agreement should be
approved.



       III.      The Proposed Mutual General Release is Fair and Reasonable
2
    Defendants dispute almost all of these alleged facts.
        The Settlement Agreement includes a general mutual release that is fair and reasonable.
Although “[c]ourts typically reject…broad releases” in settlement agreements resolving FLSA and
NYLL claims, the general mutual release proposed in the Settlement Agreement is fair and
reasonable because: (i) it is mutual; (ii) the employer and employee have ceased their employment
relationship; (iii) the release is a critical component of the bargained for consideration; and (iv) the
Plaintiff holds a Juris Doctorate, is an experienced business person, nationally recognized expert
on title insurance, and, by virtue of his background, fully understands the implications of the
mutual general release. See Souza, 2015 WL 7271747 at *5 (approving general, mutual release
where former employees have no ongoing relationship with the employer).

        As the Honorable Judge Cott explained when reviewing a case like the one at issue:

        “A general release…with former employees who have no ongoing relationship with
        the employer, makes sense in order to bring complete closure…Accordingly, the
        Court is willing to approve the release terms of the settlement in this case, with the
        modification that the release be mutual in all respects. A mutual release will ensure
        that both the employees and the employer are walking away from their relationship
        up to that point in time without the potential for any further disputes. It is just as
        necessary for employees to obtain a release from the employer in these
        circumstances, otherwise they could still face the threat of litigation. This result is
        consistent with the goals of a fair and just settlement.”

       Id. Other Courts in this District have similarly addressed a mutual general release and
concluded:

        “There is nothing inherently unfair about a release of claims in an FLSA settlement.
        Applying the Wolinksy factors to this case, the Court concludes that the mutual
        release of claims in the Settlement are fair and reasonable, and do not run afoul of
        the non-FLSA claims, was the fair result of a balanced negotiation, in which
        Plaintiffs were represented by able counsel. Weighing the litigation risk involved
        in taking this case to trial against the full payment of unpaid overtime and partial
        liquidated damages provided by the Settlement, Plaintiffs could reasonably
        conclude that the provisions releasing claims were an acceptable compromise.”

        Straus., 2020 WL 4041511 at *5; see also Daniels v. Haddad, 2018 WL 6713804, at *1
(S.D.N.Y. 2018) (upholding general release provisions because “the parties have provided ‘a
concrete and persuasive explanation of the practical benefit [Plaintiff] stands to realize in exchange
for broadly releasing all claims against [Defendants]’”) (quoting Gurung v. White Way Threading
LLC, 226 F. Supp. 3d 226, 229 (S.D.N.Y. 2016)); Chowdhury v. Brioni America, Inc., 2017 WL
5953171, at *3 (S.D.N.Y. 2017) (approving general release in part “because the provision was
negotiated by competent counsel for both sides, the mutual release is permissible in this case”);
Lola v. Skadden, Arps, Meagher, Slate & Flom LLP, 2016 WL 922223, at *2 (S.D.N.Y.
2016) (noting also that the mutuality of the release “assuag[ed] concerns that the waiver benefits
only Defendants”).
         In addition to mutuality and the absence of a continuing employment relationship, party
size is also a salient consideration. This case is not a class action and so one of the dangers of an
overly broad release—that it would bind class members who had no power to negotiate the
settlement—is absent here. Weng v. TW Rest. Inc., 2016 WL 3566849 at *5 (S.D.N.Y. 2016)
(accepting a mutual general release because the agreement bound only nine plaintiffs and was not
a class action).

       Accordingly, the instant case represents an exception to the general rule that generally
prohibits a global, broad release for the Defendants.

   IV.      The Settlement Agreement is Fair and Reasonable

       To determine whether an FLSA Settlement Agreement should be approved as fair and
reasonable, courts in the Second Circuit consider the totality of the circumstances, including the
following factors:

          (1) the plaintiff’s range of possible recovery; (2) the extent to which the
          settlement will enable the parties to avoid anticipated burdens and expenses
          in establishing their respective claims and defenses; (3) the seriousness of the
          litigation risks faced by the parties; (4) whether the settlement agreement is
          the product of arm’s-length bargaining between experienced counsel; and (5)
          the possibility of fraud or collusion.

         Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012) (quotations omitted).

        “Typically, courts regard the adversarial nature of a litigated FLSA case to be an adequate
indicator of the fairness of the settlement. If the proposed settlement reflects reasonable
compromise over contested issues, the court should approve the settlement.” Martinez v. Hilton
Hotels Corp., 2013 WL 4427917, at *2 (S.D.N.Y. 2013) (citation omitted). This is the case here.

         1. The Settlement Sum is Substantial and Fair Given the Plaintiff’s Range of
            Recovery

       The first factor articulated in Wolinsky examines “the Plaintiff’s range of possible
recovery.” Wolinsky, 900 F.Supp.2d 332, at 335.

       The Settlement Agreement satisfies this prong because Plaintiff’s proposed ultimate
recovery represents approximately more than 34% of Plaintiff’s estimated maximum recovery. See
Chowdhury v. Brioni America, Inc., 2017 WL 5953171 at *2 (S.D.N.Y. 2017) (net settlement of
40% of FLSA plaintiffs’ maximum recovery is reasonable); Redwood v. Cassway Contracting
Corp., 2017 WL 4764486 at *2 (S.D.N.Y. 2017) (net settlement of 29.1% of FLSA plaintiffs'
maximum recovery is reasonable); Beckert v. Ronirubinov, 2015 WL 8773460, at *2 (S.D.N.Y.
2015) (approving a settlement constituting 25% of the maximum possible recovery).

      The method and formula for the derivation of the Plaintiff’s reasonable range of recovery
assumes the following:
       •       Stein’s average monthly commission payments from January 2016 through May
               2019 totals approximately $ 11,149.15, according to bank account deposit
               summaries, commission reports, and emails.

       •       Multiplying the average commission payment, by the number of months
               Defendants wrongfully withheld payment from Stein (i.e. ~18 months since May
               2019), Plaintiff arrives at a computation of $ 200,684.63 for his breach of contract
               claim.

       •       Including Plaintiff’s unpaid minimum wages under the NYLL, wage statement and
               wage notice penalties, and pre-judgment interest, Plaintiff arrives at a computation
               of $16,220.51 for his FLSA and NYLL claims.

       •       Plaintiff’s total claims aggregate to a maximum range of recovery $ 216,905.14.

        The Settlement Agreement requires that Defendants pay Plaintiff the aggregate settlement
sum in the amount of $75,000 to resolve the case in twenty-five (25) installments. Each payment
of the Settlement Amount shall be allocated between Plaintiff and the undersigned law firm as
follows: Plaintiff’s counsel incurred a total of $520 in costs and disbursements (comprising of a
$400 filing fee, and a $120 service of process fee). After costs and disbursements of $520 are
deducted from the gross settlement amount, the undersigned law firm shall receive 1/3 of every
payment received, and Plaintiff shall receive 2/3 of every payment received, to wit:

     Payment No.                       Costs               Attorneys’ Fees      Plaintiff’s Recovery
 Payment 1 ($3,000)            $520 to Levin-Epstein           $ 826.67              $ 1,653.33
 Payments 2-25 ($3,000)                 $0                    $ 1,000.00             $ 2,000.00

       After attorneys’ fees and expenses, Plaintiff will receive payments totaling $ 49,653.33.

       Plaintiff believes that the Settlement Amount is a fair compromise to resolve this case
without further litigation, and without subjecting both parties to the time and expense of additional
discovery.

       The net proceeds of the Settlement Agreement at the very least compensate Plaintiff for
approximately 34% of Plaintiff’s estimated maximum recovery of $ 216,905.14.

       Given the risks these issues present, the Settlement Amount is reasonable and fair.

        The Court should also respectfully take into consideration that Stein and Greenfeld are
sophisticated parties that are desirous of this Court’s approval of the Settlement Agreement.

       2. The Settlement Agreement Avoids the Incurrence of Additional Expenses

        The second Wolinsky factor examines “the extent to which the settlement will enable the
parties to avoid anticipated burdens and expenses in establishing their respective claims and
defenses.” Wolinsky, 900 F.Supp.2d 332, at 335. This factor also weighs in favor of Cheeks
approval.
      The Settlement Agreement resolves bona fide disputes over sharply contested issues,
namely whether Plaintiff was an employee within the meaning of the FLSA and NYLL; and
whether the Employment Agreement is enforceable. [See Dckt. Nos. 14, 16, 17]. The Settlement
Agreement also accomplishes a walk away, once and for all.

       If the trier of fact determined that Plaintiff was not a covered employee, or if the Court
determined that Plaintiff lacked personal jurisdiction over Defendants, then Plaintiff’s recovery
would be greatly diminished. Proceeding to trial would consume significant amounts of time and
resources, especially given that Plaintiff faced the risk of counter claims.

        The continued litigation of this case would necessitate no less than three (3) depositions,
and a trial. The associated costs the continued prosecution of this case would necessitate the
incurrence of substantial attorneys’ fees and costs on both sides. Accordingly, it is in the interests
of both parties to effectuate a settlement.

       3. The Seriousness of the Litigation Risk Faced by both Parties is High

        The third Wolinsky factor examines “the seriousness of the litigation risks faced by the
parties.” Id at 335. This factor also weighs heavily in favor of settlement.

       Both parties face serious litigation risks as to both liability and damages.

        Given that Defendants did not maintain accurate contemporaneous payroll or time records
relating to Plaintiff’s employment, Plaintiff likely would have presented sufficient evidence to
show the amounted of uncompensated work alleged in the Complaint as a matter of just and
reasonable inference. See D’Arpa, 2013 U.S. Dist. LEXIS 85697, at *51 (citing 29 U.S.C. §
211(c)). “‘[A]t summary judgment, if an employer’s records are inaccurate or inadequate, an
employee need only present sufficient evidence to show the amount of [the uncompensated work]
as a matter of just and reasonable inference.’” Id. (quoting Kuebel v. Black & Decker Inc., 643
F.3d 352, 362 [2d Cir. 2011]).

        Plaintiff also faced serious risk as to liability. As discussed in § II(A), supra, prior to the
Court-ordered Settlement Conference, Defendants filed the pre-motion conference letters
threatening to file a Motion to Dismiss the Amended Complaint on the basis that Plaintiff was an
“independent contractor” for purposes of the FLSA and NYLL according to the Employment
Agreement, and that the Employment Agreement is unenforceable. [See Dckt. No. 14 at § II(D),
Dckt. No. 17 at § II(A)]

         Plaintiff also faced the prospect of counterclaims. [See id.] The costs associated with the
litigation of this issue favors settlement.

       Accordingly, the seriousness of the litigation risks on the part of both parties’ continued
prosecution of the case weighs in favor of settlement.
        4. The Settlement Agreement is a Fair Compromise Accomplished Between
           Experienced Counsel Following the Court-Ordered Settlement Conference

        The fourth Wolinsky factors examines “whether the settlement agreement is the product of
arm’s-length bargaining between experienced counsel” as well as the “possibility of fraud or
collusion.” Wolinsky, 900 F.Supp.2d 332, at 335. This factor weighs heavily in favor of Cheeks
approval.

        The contested issues, and arms-length negotiation by counsel, demonstrate there was no
fraud or collusion. especially given that an experienced mediator presided over the settlement
negotiation. See Meigel v. Flowers of the World, NYC, Inc., 2012 WL 70324, at *1 (S.D.N.Y. Jan.
9, 2012) ([T]ypically, courts regard the adversarial nature of a litigated FLSA case to be an
adequate indicator of the fairness of the settlement. If the proposed settlement reflects a reasonable
compromise over contested issues, the court should approve the settlement). Abrar v. 7-Eleven,
Inc., 2016 WL 1465360, at *2 (E.D.N.Y. 2016). Additionally, Plaintiff is satisfied with the
settlement amount and voluntarily and willingly entered into the agreement.

         The undersigned law firm has successfully defended dozens of corporations and businesses
owners in FLSA actions in the Eastern and Southern Districts of New York. See, e.g., Shimunov
v. A & Y Cafe Inc. [17-cv-04714] (E.D.N.Y 2018); Rivera v. The Ave Lunch Box, Inc. et al [17-
cv-07154] (E.D.N.Y 2018); Espinal, et al v. Bi-County Auto and Truck Salvage, Corp., et al [17-
cv-04700] (E.D.N.Y 2018); Rivera v. The Crabby Shack, LLC [17-cv-04738] (E.D.N.Y 2018);
Peralta v. JD Beverage Corp. et al. [18-cv-00118] (E.D.N.Y 2018); Wee Kwang Oh v. Jema Inc.,
et al.; [17-cv-02964] (E.D.N.Y 2018); Fabre v. S.N.A. Concrete Pumping Corp. et al [17-cv-
05303] (E.D.N.Y 2018); Simon v. Zarman Surgical Supply, Inc. et al [17-cv-05112] (E.D.N.Y
2018); Garcia Hernandez et al v. D&D Alba ConstructionRen Corp. et al [18-cv-05787] (S.D.N.Y
2018); Smith v. Digital Social Retail, Inc., et al [18-cv-06602] (S.D.N.Y 2018); Mondragon v. El
Puerto De Acapulco Bar Restaurant Inc. et al [17-cv-05613] (E.D.N.Y 2019); Suarez v.
McQuilling LP, et al [ 17-cv-611] (S.D.N.Y 2018); Hugo Ortega Hernandez et al v. Muzzarella
Inc. et al [17-cv-06164] (S.D.N.Y 2018); Clarke v. Pure Green NYC 8th Street Corp, et al [18-cv-
00532] (S.D.N.Y 2018).

   V.      The Allocation for Attorneys’ Fees and Costs is Reasonable

       As Plaintiff’s counsel, the undersigned agreed to be paid a 1/3 contingency fee, agreed to
by Plaintiff in his Retainer Agreement, which is reduced to writing and is signed by him. See Ex.
C.

       Disbursements we have paid are limited to the court filing fee ($400) and service of
process ($120) for a total amount of $520. The undersigned deducted the total amount of $520
from the Settlement Amount, and divided the difference by three, with one-third for legal fees and
two-thirds to Plaintiff. Proof of disbursements are included in “Exhibit D”.

       Since the filing of the case, Plaintiff’s counsel expended considerable time and effort in
the prosecution of this case, including the attendance at a Settlement Conference held on
November 12, 2020; multiple conferences with Plaintiff, the drafting of a ex parte Settlement
Conference statement; the analysis and review of hundreds of emails between the parties; and
multiple telephonic conferences with Defendants’ attorney. See Ex. C. Plaintiff’s counsel drafted
     a ten-page, single-spaced Settlement Conference statement, with exhibits, that facilitated an early
     resolution of the instant case.

             A brief biography of each attorney who performed billed work in this matter is as follows:

             Joshua D. Levin-Epstein, Esq. is billed at the rate of $450 per hour, which is his standard
     billing rate for wage-and-hour matters paid on an hourly basis. He is the founder and managing
     member of Levin-Epstein & Associates, P.C., and has been in practice since 2006.

            Prior to founding the firm, Mr. Levin-Epstein was part of the Business Solutions,
     Governance, Restructuring & Bankruptcy practices at international and national law firms where
     he represented constituents in complex litigation and transactional matters. He also served as Law
     Clerk to the Honorable Alan H.W. Shiff in the United States Bankruptcy Court for the District of
     Connecticut (Bridgeport Division). Mr. Levin-Epstein received a B.S. in Foreign Service from the
     Edmund A. Walsh School of Foreign Service at Georgetown University. At Georgetown
     University, Mr. Levin-Epstein received several merit-based scholarship awards. Mr. Levin-
     Epstein received his J.D. from The University of Michigan Law School.

             Mr. Levin-Epstein previously chaired the Labor and Employment Subcommittee for the
     New York City Bar Association’s Hospitality Law Committee. He authored a White Paper on the
     history of the development of local Community Boards in New York City.

             Jason Mizrahi, Esq. is an associate at Levin-Epstein & Associates, P.C., and is billed at the
     rate of $325 per hour. At the time Plaintiff’s engagement agreement was signed, this was his
     standard rate for wage and hour matters on which he is paid at an hourly rate. Mr. Mizrahi earned
     his B.A. from the University of Maryland, and his J.D. from Brooklyn Law School in 2016.
     Following law school, he practiced as an associate at a boutique law firm concentrating in labor
     and employment law. He was previously In-House Counsel and Human Resources Manager for a
     wholesale baking company headquartered in the Bronx, with global operations in China, South
     Korea and the United States.

              The firm has obtained favorable decisions in wage-and-hour cases that have set precedent
     in this area of law. See Rivera v. The Crabby Shack, LLC [17-cv-04738] (E.D.N.Y 2019) at Dckt.
     No. 49 [successfully arguing motion to enforce and approve settlement agreement on behalf of
     defendants]; Reyes et al v. The Picnic Basket, Inc. et al. [18-cv-00140] (S.D.N.Y 2018)
     (successfully opposing Plaintiff’s motion for conditional certification); Pugh v. Meric [18-cv-
     3556] (S.D.N.Y 2019) (successful bench trial) at Dckt. No. 107 (Decision and Order of the Hon.
     Judge Denise Cote, holding that the “wage notice penalty” in NYLL § 198(1)(1-b), by its very
     terms, does not mandate the imposition of damages), and Dckt. No. 118 (Decision and Order of
     the Hon. Senior Judge Denise Cote, reducing attorneys’ fees award of $8,000 to $800).

            The firm’s representative FLSA experience includes the following cases in the Southern
     and Eastern Districts of New York:

Ramos v. 175th Street Laundromat, Inc. et al                                      19-cv-9545
Shimunov v. A & Y Cafe Inc                                                        17-cv-04714
Roman et al v. ABC Corp. et al                                                    19-cv-6628
Oswaldo et al v. Kim et al                                                    18-cv-3140
Fafara v. Arenas, Parks & Stadium Solutions, Inc. et al                       18-cv-09294
Rivera v. The Ave Lunch Box, Inc. et al                                       17-cv-07154
Elizabeth Gonzalez et al v. Banaco II LLC et al                               19-cv-05602
Pugh v. Bestall Moda, LLC                                                     27036/2017E
Espinal, et al v. Bi-County Auto and Truck Salvage, Corp., et al              17-cv-04700
Marcos v. Café Riviera Inc. et al                                             19-cv-03981
Espinosa v. Carefree Painting Associates, Inc. et al                          19-cv-01150
Rivera v. The Crabby Shack, LLC                                               17-cv-04738
Garcia Hernandez et al v. D&D Alba ConstructionRen Corp. et al                18-cv-05787
Espinobarros Basurto et al v. Diala Deli Gourmet Corp. et al                  19-cv-09792
Smith v. Digital Social Retail, Inc., et al                                   18-cv-06602
Pineda et al v. Dique Pic Productions LLC et al                               19-cv-03168
Basurto et al v. Eda Food Inc. et al                                          18-cv-8858
Mondragon v. El Puerto De Acapulco Bar Restaurant Inc. et al                  17-cv-05613
Lucero v. Gallitos Mexican Urban Kitchen Inc                                  18-cv-01542
Franco v. Galvis & Musa, Corp. et al                                          19-cv-3828
Seo v. I.P.T Name and Design Inc. (d.b.a Tyche NYC) et al                     19-cv-2202
Peralta v. JD Beverage Corp. et al.                                           18-cv-00118
Wee Kwang Oh v. Jema Inc., et al.                                             17-cv-02964
Flores-Colin v. La Oaxaquena Restaurant Corp. et al                           18-cv-02966
Reyes v. Labra Telecom, Inc. et al                                            19-cv-09955
Singh v. Lintech Electric, Inc. et al                                         18-cv-05780
Evans v. Manhattan Carpets Inc. et al                                         19-cv-10298
Suarez v. McQuilling LP, et al                                                17-cv-6113
Pugh v. Meric                                                                 18-cv-03556
Hugo Ortega Hernandez et al v. Muzzarella Inc. et al                          17-cv-06164
Carlos Alvarado et al v. New Rams Deli Plus Inc. et al                        18-cv-08650
Rodriguez v. New York Fast General Contracting Corp, et al                    18-cv-04072
Carter v. Nite Corporation                                                    19-cv-4511
Alvarado, et al. v. Organic Food Nautral Juices & Coffee Shop, Corp., et al   18-cv-03952
Chincha v. Patel                                                              17-cv-06127
Reyes et al v. The Picnic Basket, Inc. et al.                                 18-cv-00140
Ortiz Ochoa et al v. Prince Deli Grocery Corp. et al                             18-cv-09417
Clarke v. Pure Green NYC 8th Street Corp, et al                                  18-cv-00532
Coronel v. Royal Katsuei Inc                                                     19-cv-3054
Buestan v. Ryszard Food Distributor, Inc. et al                                  19-cv-04273
Fabre v. S.N.A. Concrete Pumping Corp. et al                                     17-cv-05303
Obispo Guinea v. Sagal Meat Market VII Inc. et al                                19-cv-03448
Pacheco v. Sammy Dry Cleaners, Inc. et al                                        17-cv-7931
Cervantes Isidoro et al v. Siam SMP Inter, Inc. et al                            19-cv-04054
Acharya v. 7-Eleven, Inc., et al                                                 18-cv-08010
Hernandez Alejandro v. Steven Stile Farmers Mkt No 2 LLC et al                   19-cv-09504
Strulowitz v. Flavor Boutique 796 Inc. et al                                     18-cv-08382
Reyes et al v. Tava Cafe LLC et al                                               18-cv-10210
Ullo v. RFR Holding L.L.C. et al                                                 18-cv-11281
Anselmo Lopez et al v. Uno Express Cleaners Inc. et al                           18-cv-10737
Rojas et al v. Velkonel Restaurant, Inc. et al                                   17-cv-6616
Simon v. Zarman Surgical Supply, Inc. et al                                      17-cv-05112
Bellas v. Abraham and Abraham Attorneys and Counselors at Law, LLC et al         19-cv-04901

             The contingency fee in this case should be approved because it is the fee Plaintiff agreed
     upon in his retainer agreement, in his dominant language. In re Lawrence, 24 N.Y.3d 320, 339
     (2014) (“Absent incompetence, deception or overreaching, contingent fee agreements that are not
     void at the time of inception should be enforced as written.”).

             Moreover, the one-third contingency is the fee which courts in this District consider to be
     presumptively fair in FLSA cases. See, e.g., Santos v. Yellowstone Properties, Inc., 2016 WL
     2757427, at *5 (S.D.N.Y. 2016); Garcia v. Atlantico Bakery Corp., 2016 WL 3636659, at *1
     (S.D.N.Y. 2016) (“one-third of the total award is the customary contingency percentage in FLSA
     cases”); Cortes v. New Creators, Inc., 2016 WL 3455383, at *5 (S.D.N.Y. 2016) (holding fee
     award of one-third of settlement “consistent with ‘contingency fees that are commonly accepted
     in the Second Circuit in FLSA cases.”); Caprile v. Harabel Inc., 2015 WL 5581568, at *2
     (S.D.N.Y. 2015); Meza v. 317 Amsterdam Corp., 2015 WL 9161791, at *2 (S.D.N.Y. 2015)
     (“[C]ourts regularly approve attorney's fees of one-third of the settlement amount in FLSA
     cases.”) (collecting cases); Torres v. Gristede’s Operating Corp., 519 Fed.Appx. 1, 5 (2d Cir.
     2013) (characterizing one-third as “standard contingency-fee level[ ]” in FLSA case); Spicer v.
     Pier Sixty LLC, 2012 WL 4364503, at *4 (S.D.N.Y. 2012) (awarding plaintiffs' counsel one-third
     of the net settlement amount); deMunecas v. Bold Food, LLC, 2010 WL 3322580, at *9 (S.D.N.Y.
     2010) (collecting cases awarding plaintiffs' counsel 33% of settlement fund in FLSA actions).
         Based on this, the requested fee of one-third of plaintiff’s recovery should be found
reasonable and permitted. The parties respectfully request that the Court approve the settlement
as fair and reasonable and So Order the proposed Stipulation to Dismiss the case.

   VI.      The Settlement Agreement Satisfies All Other Factors Considered for Approval

        The remaining non-economic terms of the Settlement Agreement are consistent with
Cheeks. For example, there are no confidentiality provisions. The settlement was reached
following arm’s-length negotiations between counsel well-versed in wage-and-hour law after the
parties exhausted negotiations at a Settlement Conference before the Honorable Chief Magistrate
Cheryl L. Pollak and following extensive review of hundreds of emails and documents.

        In sum, the settlement is fair and reasonable, providing Plaintiff with a substantial recovery
protected against the uncertainties and costs of trial, and should be approved by the Court.

         We thank the Court for its time and consideration of this matter.

                                               Respectfully submitted,
                                                   LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                   By: /s/ Jason Mizrahi
                                                       Jason Mizrahi, Esq.
                                                       420 Lexington Ave., Suite 2525
                                                       New York, NY 10170
                                                       Tel. No.: (212) 792-0048
                                                       Email: Jason@levinepstein.com
                                                      Attorneys for Plaintiff
